Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gokhan Bergal appeals the district court’s order denying his motion for an extension of time to appeal the court’s August 6, 2015, order denying his motions for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). Bergal did not seek an extension of time until November 13, nearly two months after the expiration of the excusable neglect period. See Fed. R.App. P. 4(b)(1)(A), (4); cf. Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988) (holding that prisoner’s notice of appeal is deemed filed on date he delivered it to prison officials for mailing to court). Because the district court was without authority to grant Ber-gal’s motion, we affirm the court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.